Citation Nr: 1043840	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-17 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from April 1974 to July 1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which determined that new and material evidence had 
not been received to reopen a previously denied claim of service 
connection for a back disability.  

In its decision below, the Board has reopened the previously 
denied claim of service connection for a back disability.  
Additional evidentiary development, however, is necessary prior 
to addressing the merits of the underlying claim.  The issue is 
therefore addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 1996 rating decision, the RO denied the 
appellant's claim of service connection for a back disability.  
Although the appellant was duly notified of the RO's decision and 
his appellate rights, he did not perfect an appeal within the 
applicable time period.

2.  The evidence received since the final February 1996 rating 
decision denying service connection for a back disability relates 
to an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

1.  The February 1996 rating decision denying service connection 
for a back disability is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (1995).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a back 
disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

The appellant's service treatment records are negative for 
complaints or abnormalities pertaining to the back.  

The appellant's service treatment records do include notes of an 
undated clinic visit which occurred between April and June 1976.  
At that time, the appellant sought treatment for pain and 
swelling in the right hip after being thrown to the ground by 
another individual three days prior.  On examination, the 
appellant was noted to walk with a limp on the right hip.  There 
was tenderness over the greater trochanter.  X-ray studies of the 
right hip were noted to be normal.  The impression was right hip 
contusion.  No complaints or abnormalities pertaining to the back 
were noted during this visit.  

At the appellant's June 1976 military separation medical 
examination, his spine was examined and determined to be normal.  
On a report of medical history, the appellant denied having or 
ever having had recurrent back pain.  

In March 1995, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including residuals of a 1976 back and 
right hip injury.  

In an April 1995 letter, the RO requested additional evidence 
from the appellant, including evidence showing treatment for his 
that his claimed disabilities since service discharge.  The 
appellant did not respond.  The RO also scheduled the appellant 
for a VA medical examination in connection with his claims, but 
he failed to report without explanation.  

In a February 1996 rating decision, the RO, inter alia, denied 
service connection for a back disability, noting that there was 
no record of a back disability during active service, nor was 
there evidence demonstrating the existence of a current back 
disability and its possible relationship to service.  The 
appellant was duly notified of the RO's determination and his 
appellate rights in a February 1996 letter, but he did not 
appeal.  

In January 2008, the appellant requested reopening of his claim 
of service connection for a back disability.  He indicated that 
he had injured his back during a karate tournament in 1976 and 
had had difficulties with his low back since that time.  He also 
indicated that he had had sciatica that may possibly be related 
to his back disability.  

In connection with his claim, the RO obtained VA clinical 
records, dated from March 2001 to September 2006.  In pertinent 
part, these records show that in July 2001 and November 2003, the 
appellant's complaints included chronic low back pain.

The RO also obtained private clinical records, dated from 
December 2006 to June 2007.  In pertinent part, these records 
show that in December 2006, the appellant sustained an on-the-job 
injury after which he complained of low back pain radiating down 
the left leg.  During an evaluation in February 2007, the 
appellant denied "a significant past medical history of injuries 
or disabilities to his low back" prior to his December 2006 on 
the job injury.  Subsequent diagnostic testing conducted in April 
2007, including MRI and EMG studies, showed lumbar spondylosis 
with radiculopathy.  


Applicable Law

Service connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection for certain chronic diseases, including 
arthritis or an organic disease of the nervous system, may be 
also be established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2010).  In such cases, the disease is presumed under 
the law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (2010).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

New and material evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 
(2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material evidence 
is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, 
new evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2010).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the basis 
that there was no new and material evidence to reopen the claim 
since a prior final disallowance.  See Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, the credibility 
of newly presented evidence must be presumed unless evidence is 
inherently incredible or beyond competence of witness).


Analysis

As delineated in detail above, in a February 1996 rating 
decision, the RO denied the appellant's claim of service 
connection for a back disability.  Although the appellant was 
duly notified of the RO's decision and his appellate rights in an 
February 1996 letter, he did not appeal.  He does not contend 
otherwise.  

Here, the Board notes that it has considered the appellant's 
contentions to the effect that he was never notified of the 1996 
rating decision.  The United States Court of Appeals for Veterans 
Claims (Court) has held that there is a "presumption of 
regularity" under which it is presumed that Government officials 
have properly discharged their official duties.  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992); see 
also Mindenhall v. Brown, 7 Vet. App. 271 (1994).

In this case, the record on appeal contains no indication that VA 
personnel failed to discharge their official duties in notifying 
the appellant of the February 1996 rating decision denying his 
claim.  The record on appeal contains a copy of the February 1996 
notification letter which was sent to the appellant at his most 
recent address of record.  There is no indication that the letter 
was returned by postal authorities as undeliverable.  

The Court has held that the statements of a claimant, standing 
alone, are not sufficient to rebut the presumption of regularity 
in RO operations.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995).  In this case, there is no evidence 
beyond the assertions of the appellant that he did not receive 
notification of the February 1996 rating decision denying his 
claim.  Thus, the presumption of regularity must be applied and 
the Board finds that the appellant was duly notified of the 
February 1996 rating decision denying his claim.  Because he did 
not appeal the decision within the applicable time period, the 
decision is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (1996).

In this appeal, the appellant seeks reopening of his previously 
denied claim of service connection for a back disability.  As 
noted, despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).

With these considerations, the Board has reviewed the entire 
record, with particular attention to that evidence which was 
submitted by the appellant or otherwise associated with the 
claims folder since the February 1996 rating decision denying 
service connection for a back disability.  Applying the facts in 
the case to the criteria set forth above, the Board concludes 
that new and material evidence has been received to reopen the 
previously denied claim of service connection for a back 
disability.  

As noted, the February 1996 rating decision denied service 
connection for a back disability on the basis that the record 
contained no evidence of a back disability in service, and no 
evidence of a current back disability which was related to 
service.  

The evidence received since that decision includes both private 
clinical records documenting a current low back disability, 
lumbar spondylosis with radiculopathy, an element which was 
previously lacking.  The additional evidence received since the 
February 1996 rating decision also includes the appellant's 
statements to the effect that he sustained a back injury during 
service and experienced difficulties with his low back since that 
time.  Presuming the credibility of the appellant's statements as 
required by Justus, this evidence also relate to unestablished 
facts necessary to substantiate the claim, i.e. evidence of a 
back disability in service and evidence of a current back 
disability related to service.  Shade v. Shinseki, No. 08-3548 
(U.S. Vet. App. Nov. 2, 2010) (holding that new lay testimony of 
continuity of symptomatology since service may provide new and 
material evidence of a nexus to service).  Under these 
circumstances, the Board finds that the additional evidence 
received since the final February 1996 rating decision is new and 
material evidence within the meaning of 38 C.F.R. § 3.156.  Id.  
The claim of service connection for a back disability is 
therefore reopened.

Once a claim is reopened, the statutory duty to assist is 
triggered.  See 38 U.S.C.A. § 5103.  For reasons explained below, 
the Board finds that additional development is necessary before 
the Board may proceed to a decision on the merits.


ORDER

New and material evidence having been received, the application 
to reopen the claim of service connection for a back disability 
is granted.


REMAND

The appellant seeks service connection for a back disability 
which he contends was incurred during service as a result of a 
1976 injury he sustained in a karate tournament.  Given the 
evidence of record, the Board finds that a VA medical examination 
is necessary  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be provided).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for a 
VA medical examination to determine the 
nature and etiology of his current back 
disability.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  After 
examining the appellant and reviewing his 
claims folder, the examiner should provide 
an opinion as to whether it is at least as 
likely as not that any current back 
disability identified on examination is 
causally related to the appellant's active 
service or any incident therein, including 
the 1976 karate injury.  The report of 
examination must include a complete 
rationale for all opinions rendered.

2.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the appellant's claim, 
considering all the evidence of record.  If 
the benefit sought remains denied, the 
appellant and his representative should be 
provided a Supplemental Statement of the 
Case and an appropriate period of time to 
respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


